NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
TDM AMERICA, LLC,
Plar,`ntiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5138 _
Appeal from the United States Court of Federal
C1aims in case n0. 06-CV-4'72, Judge Thomas C. Wheeler.
ON MOTION
ORDER
TDM Arnerica, LLC (TDM) moves without opposition
to establish a briefing schedule in this appeal
Upon consideration thereof,
lT lS ORDERED THATZ
The motion is granted. The stay of the briefing
schedule is lifted. TDl\/I’s opening brief is due no later
than Decen1ber 1, 2011. The United States’ brief is due

TDM AMERICA V. US 2
no later than January 31, 2012. TDM’s reply brief is due
no later than February 28, 2012.
FoR THE CoURT
SEP 25 2011 /S/ Jan H@1~ba1y
Date J an Horba1y
Clerk .
cc: David W. Denenberg, Esq.
Walter W. Br0Wn, Esq. ` F"_Eo
U.S. COURT 0F APPFJ\LS FOR
S20 THE FEDERAL C|RCUIT
SEP 2 6 2011
.|ANHORBALY
CLERK